Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-14, 16, 17, 19, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant now positively claims “containers”.  However, Applicant then fails to make clear Applicant’s subsequent related language as Applicant provides for example but limited to “housing for holding a plurality of containers…”.  Applicant has failed to make clear as to whether the above are the same features or not.  Applicant should make sure Applicant’s language is consistent such as providing - - housing holding said containers… - -.  Claims 2-3, 6-14, 16, 17, 19, 21-23 is/are rejected as being dependent on the above rejected claim(s).  
Also, Applicant provides language such as “for closing the top open housing of the primary container” of which Applicant fails to make clear if Applicant intends additional method steps to be formed or whether wrap closes the housing.  Claims 2-3, 6-14, 16, 17, 19, 21-23 is/are rejected as being dependent on the above rejected claim(s).  
Applicant must review all of Applicant’s claims in entirety and apply the same above treatment to all applicable instances of the above.  For example, Applicant also then provides in claim 16, “configured to horizontally support…configured to complementary engaged… configured to…”.  Applicant fails to make clear as to whether methods steps are being required or what the actual state of the invention Applicant intends.  Applicant must use clear language such as for example - - cutouts horizontally support…closing flap engages said top panel…- - etc.  Claims 17, 21 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-7, 12-14, 19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andre (2828009).
Claims 13 is being treated as product-by-process limitations (with respect to injection molded and thermoform) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses x.
The Office notes the 112 rejections above.  Nevertheless, Andre discloses:
1. A multipack comprising containers (figs 1-4 with cylindrical containers in fig 2, 3), the multipack comprising a substantially rigid primary container (16) comprising a top open housing (housing 16 being open via openings at 32 and adjacent thereof in fig 1) for holding a plurality of containers (see 112 rejection above; device is capable of performing the above intended use such as holding a plurality of containers such as but not required in figs 2, 3), the housing comprising a bottom surface (bottom adjacent 25) and a plurality of sidewalls extending upwardly from the bottom surface to define an inner space there between (24 with space between); a closing wrap (1) for closing the top open housing of the primary container (see 112 rejection above; Capable of performing the above intended use, such as shown in fig 2 but not required), the wrap comprising a plurality of panels defining a first end panel connected to a second end panel through a bottom panel at one end and extending towards a top panel at another end (panels shown in fig 1 such as  6/10, 7, 9, 8); wherein the closing wrap is configured to be wrapped around the housing in a vertical direction (see 112 rejections above; nevertheless, the prior art discloses that the device is capable of being wrapped as shown in fig 2), the top panel of the wrap configured to sealingly close the housing from the top (see 112 rejections above; nevertheless, the prior art discloses that the device is capable of being wrapped and closing the top as shown in fig 2), and wherein each of the sidewalls of the housing has a height substantially greater than the height of the containers stored there within (inasmuch as Applicant discloses “substantially” the prior art also discloses the above, as the device is capable of holding the smaller containers within).
  
2. The multipack of claim 1, wherein the closing wrap is formed of a foldable carton blank (the device is capable of being folded as shown in the figures and is formed form a blank as shown in figs 1-2).  

3. The multipack according to claim 1, wherein the bottom panel of the foldable closing wrap is configured to be glued to a bottom surface of the housing at an outer surface thereof (the device is capable of performing the above intended, for example the wrap is capable of be configured to be glued).  

6. The multipack according to claim 1, further comprising a handle configured and / or affixed onto the top panel of the closing wrap (the elements adjacent 37, 36 are capable of being finger handle holes and therefore the prior art discloses a handle configured onto the top panel).  

7. The multipack according to claim 1, wherein the top panel is a multilayer structure comprising a top layer and a bottom layer, the bottom layer being configured to face towards the interior of the housing (layer 6 is bottom and 10 top and 6 faces towards interior below it).  

12. The multipack according to claim 1, wherein the primary container comprises a plurality of spaced apart depressions configured onto the bottom surface of the housing wherein further each of the depression is shaped in accordance with the bottom surface of the containers (elements 33 are depressions in fig 4 and shaped in accordance with the bottom surface of the containers as shown in fig 4).  

13. The multipack according to claim 1, wherein the housing is made of a material selected from one or more of an injection molded plastic, a metal tin, and a paper thermoform (device is made from a paper material as col. 1: 40).  If there is any question to the material the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material to that of a plastic such as to provide improved strength and durability in order to protect the intended contents.  The Office also notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

14. The multipack according to claim 1, where in the housing comprising one or more handle openings configured on at least a pair of opposite side walls for facilitating handling of the primary container and / or the multipack (openings adjacent features 35, 33 at top of fig 4 are capable of being finger openings and capable of handling the device).  

19. The multipack according to claim 1, wherein the each of the plurality of panels of the closing wrap has a shape and a dimension complementary to a shape of the corresponding surfaces of the housing of the primary container (as shown in fig 2, the elements are commentary in shape as the device fits together and operates).  

Claim(s) 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Roper (6702115).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Roper: two spacer trays having a plurality of cutouts (18 with 30 as in fig 5 and also 16 with 20) configured to horizontally support the plurality of containers (fig 3), the two spacer trays being vertically spaced apart (fig 3), wherein each of the spacer trays is of a dimension the same as the inner dimension at a point of contact with the housing (as in fig 3); wherein the multipack further comprises two spacer trays having a plurality of cutouts (18 with 30 as in fig 5 and also 16 with 20 or 18 and 14) configured to horizontally support the plurality of containers (fig 3), wherein the container is a bottle-shaped container having a bottom surface extended towards a neck portion through a shoulder portion (shape shown in fig 3), and wherein a first of the spacer trays is installed at the bottom of the housing and other at the neck portion (as in fig 3 with 18 and 16 or 18 and 14), the two spacer trays preferably being vertically interconnected via a number of crosslinks (crosslink not actually required).  In order to expedite prosecution, the Office notes that the following is not required, but merely notes it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the containers in order to accommodated a desired amount of liquid and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the trays shape, size and number in order to accommodate such and not provide undesired trays.

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are  moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Potentially Allowable Subject Matter
Claims 8-11, 16, 17, 21 would be potentially allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735